Case 1:15-cV-OO725-RSK ECF No. 118 filed 12/11/18 PagelD.669 Page 1 of 3

UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF MlCHlGAN

LA ANTONETTE ANDERSON,
P|aintit"f1

v

HAWORTH, |NC.,
Defendant.

SOUTHERN DlVlSION

Case No.: 1:15-cv-0725

HON. RAY KENT

 

Bradley K. Glazier (P35523)
Robert M. Howard (P80740)
BOS & GLAZ|ER1 P.L.C.
Attorneys for Plaintiff

990 lV|onroe Avenue, N.W.
Grand Rapids, Ml 49503
(616) 458-6814

Andrea C. Bernard (P49209)

C. Ryan Grondzik (P75526)
WARNER NORCROSS & JUDD LLP
Attorneys for Defendant

111 Lyon Street, N.W., Ste. 900
Grand Rapids, M| 49503

(616) 752-2000

 

PLA|NT|FFS BR|EF lN SUPPORT OF MOTION TO AMEND JUDGME T

On November 29, 2018, the Court rendered a verdict in favor of the plaintiff and

l. lNTRODUCT|ON

entered a judgment awarding plaintiff $86,258.00. (ECF#116).

Plaintiff has filed a motion requesting this Court to amend the judgment to include
pre-judgment interest, costs, and attorney fees. Defendant Haworth, |nc. concurs and
stipulates to the amount of prejudgment interest and the amount of attorney fees, but
reserves its right to appeal the Court's ruling as to the underlying merits and judgment
dated November 29, 2018. For the reasons that follow, this court should enterjudgment

in favor of LaAntonette Anderson for the amount of the verdict, plus costs, attorneys fees,

and interest

00141187.WPD

Case 1:15-cv-OO725-RSK ECF No. 118 filed 12/11/18 PagelD.67O Page 2 of 3

||. ARGUMENT

A. Damages Availab|e Under Title V|I.

A plaintiff who prevails on a Title Vll claim may recover compensatory and punitive
damages, injunctive relief, back pay, "reasonab|e" attorney fees, and reinstatement orfront
pay. 42 U.S.C. § 1981a(b), 2000e-5(g). Compensatory damages are defined in 42 U.S.C.
§ 1981a(b)(3), as “future pecuniary |osses, emotional pain, suffering, inconvenience,
mental anguish, loss of enjoyment of |ife, and other nonpecuniary losses." The parties
agreed that the issue of attorney fees would be reserved for the court in the event of a
plaintist verdict,

The Court entered a judgment in favor of the plaintiff for $86,258.00 in damages -
back pay of $32,234, emotional distress damages of $30,000, and front pay of $24,024.
Plaintiff has calculated the interest due on plaintist back-pay and emotional distress of
$62,234, using Michigan’s fluctuating rate and has determined thatthe interestdue through
December 10, equals $5,991.26. The support for this calculation is Exhibit 1. Defendant’s
counsel has reviewed plaintiffs calculations and concurs and stipulates to the amount of
attorney fees. |f the judgment is not paid by the end of the appeal period, interest will
continue to accrue.

B. Attorneys Fees Under Title V||.

Title Vll provides that the district court may, in addition to anyjudgment awarded
to the plaintiff, allow a reasonable attorney's fee to be paid by the defendant 29 U.S.C. §
2005e-5(k). Plaintiff is also a prevailing party pursuant to 42 U.S.C. § 1988. Because the
Court's verdict establishes that plaintiff will receive a judgment, the only remaining issue

with regard to attorney fees is the amount.

00141187.WPD

Case 1:15-cv-OO725-RSK ECF No. 118 filed 12/11/18 PagelD.671 Page 3 of 3

Plaintiff has submitted her attorney fee entries to defense counsel and removed an
entry based on upon defense counsel’s objection. A copy of those fee entries is included
as Exhibit 2. Plaintist counsel spend 138.7 hours between the two attorneys and seeks
a total of $49,537.50 for attorney fees.

ll|. CONCLUS|ON

The Court's verdict was for $86,258.00, representing l\/ls. Anderson’s lost wages,

emotional distress and front pay. Plaintiff also seeks the following additional damages:

interest, costs, and attorney fees:

1. interest on Lost Wages and Emotiona| Distress $ 5,991.26
2. Costs $532.36
3. Attorney Fees $ 49,537.50

For the foregoing reasons, plaintiff respectfully requests this Court to enter an

amended judgment for the plaintiff in the amount of $142,319.12. A Proposed Order is

submitted with plaintiff’s motion.

BOS & GLAZ|ER, P.L.C.
Attorneys for Plaintiff

Date: December 11, 2018 By: /s/Bradlev K. Glazier
Brad|ey K. Glazier (P35523)
Robert l\/l. Howard (P80740)

BUSINESS ADDRESS:
990 Monroe Avenue, N.W.
Grand Rapids, lVl| 49503
(616) 458-6814

00141187.WPD

